       Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 1 of 30                   FILED
                                                                                 2021 Mar-01 PM 02:56
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

JOSHUA HOUSLEY and TRANSPORTATION )
INSURANCE COMPANY, as subrogee of Dixie )
Pulp & Paper, Inc.,                     )
                                        )
     Plaintiffs,                        )                  CIVIL ACTION NO.:
                                        )                  7:20-cv-00010-LSC
v.                                      )
                                        )
LIFTONE, LLC.,                          )
                                        )
     Defendant.                         )

     DEFENDANT LIFTONE, LLC.’S BRIEF IN SUPPORT OF OPPOSED
       MOTION TO EXCLUDE EXPERT TESTIMONY AND EXPERT
               REPORTS OF PLAINTIFFS’ EXPERTS,
              HEATH SMITH AND PERRY A. HOPKINS

       COMES NOW the Defendant, LiftOne, LLC., (“LiftOne”) and submits the

following brief in support of its Motion to Exclude the Testimony and Expert Report

of Plaintiffs’ Proposed Expert Witnesses, Heath Smith and Perry A. Hopkins, and

shows unto this court as follows

I.     Background Information

       This case arises out of a fire that occurred on August 6, 2018 at the premises

of Dixie Pulp & Paper, Inc. (“Dixie”), subrogee of Transportation Insurance

Company (“TIC”). The fire began in or near the engine compartment of a 2014

Hyster lift truck (also known as a “forklift” or “claw truck”) leased to Dixie. As a

result of the fire and/or the efforts to extinguish it, the propane tank which fueled
       Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 2 of 30




the lift truck exploded, causing minor personal injuries to Plaintiff, Joshua Housley,

and damaging Dixie’s property. A video camera captured the fire and explosion.

However, approximately the twelve minutes of the video, including the initiation of

the fire, are missing.

      On January 3, 2020, Housley and TIC (“collectively “Plaintiffs”) filed suit

against LiftOne alleging breach of contract and negligence. In their complaint,

Plaintiffs specifically alleged that:

             9.    The subject lift truck came equipped with a paper
             mill package, which included installation of thermal
             wrap on certain areas of the lift truck’s engine,
             including the lift truck’s headers, to protect against a
             potential fire hazard created by paper dust and debris
             accumulating around the hot engine.

             14. Investigation revealed that the fire was caused by
             combustible materials and/or paper debris coming into
             contact with the lift truck’s headers, due to the thermal
             wrapping having been removed.

             15. LiftOne removed the thermal wrap from the lift
             truck’s headers while performing maintenance and
             improperly failed to re-install it, causing the lift truck
             to catch on fire.

             21. Defendant LiftOne breached its duty to Housley
             and Dixie Pulp & Paper by:

                         A. Failing to properly re-install the thermal
                         wrap after removing it and completing work
                         on the lift truck’s engine.




                                          2
          Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 3 of 30




                                 B. Failing to properly inspect the lift truck,
                                 upon completion of maintenance to ensure
                                 that the thermal wrapping was re-installed

                  24. Defendant LiftOne breached its duty to Housley
                  and Dixie Pulp & Paper by:

                                 A. Failing to properly re-install the thermal
                                 wrap after removing it and completing work
                                 on the lift truck’s engine;

                                     C. Failing to properly inspect the lift truck,
                                        upon completion of maintenance to
                                        ensure that the thermal wrapping was
                                        re-installed. (emphasis added).

          Therefore, the entire gravamen of Plaintiff’s claims against LiftOne is that it

removed the subject thermal wrap (also described in depositions as a heat shield)

from the lift truck’s manifold, failed to reinstall it and that these actions (or inactions)

caused the fire and resulting injuries and/or damages. 1

    II.       THE LEGAL STANDARD FOR ADMISSIBLE EXPERT
              TESTIMONY UNDER FED. R. EVID. 702 AND DAUBERT.

             Federal Rules of Evidence 702 provides that a witness “who is qualified as

expert by knowledge, skill, experience, training, or education” may offer opinion

testimony if (1) the expert’s specialized knowledge “will help the trier of fact to

understand the evidence,” (2) “the testimony is based on sufficient facts or date;” (3)




1
 In accordance with the Court’s original scheduling order, the deadline for Plaintiffs to have amended their pleadings
expired on July 16, 2020. Although Plaintiff has recently alleged in the Parties’ Joint Report that, if an electrical fault
caused the fire then LiftOne is liable, this is not what has been alleged in Plaintiff’s complaint.

                                                            3
       Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 4 of 30




“the testimony is the produce of reliable principles and methods,” and (4) “the expert

has reliably applied the principles and methods to the facts of the case.”

         Fed. R. Evid. 702. “[T]he task of ensuring that an expert’s testimony both

rests on a reliable foundation and is relevant to the task at hand” is assigned to the

district court. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 113 S. Ct. 2786,

125 L. Ed. 2d 469 (1993).

         The Supreme Court has identified four factors that district courts should

consider when assessing the reliability of an expert’s testimony: (1) whether the

expert’s methodology has been tested or is capable of being tested; (2) whether the

theory or technique used by the expert has been subjected to peer review and

publication; (3) whether there is a known or potential error rate of the methodology;

and (4) whether the technique has been generally accepted in the relevant scientific

community. See, Daubert at 593-94. At the same time, the Court has emphasized

that these factors are not exhaustive and are intended to be applied in a “flexible”

manner. Kumbo Tire co., Ltd. v. Carmichael, 526 U.S. 137, 141, 119 S. Ct. 1167,

143 L. Ed. 2d 238 (1999).

         The Eleventh Circuit Court of Appeals has established that a District Court

must engage in a “rigorous three party inquiry” to determine the admissibility of

expert testimony of Rule 702. Trial courts must consider whether

             (1) the expert is qualified to testify competently
             regarding the matters he intends to address; (2) the
                                          4
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 5 of 30




             methodology by which the expert reaches his conclusions
             is sufficiently reliable as determined by the sort of inquiry
             mandated in Daubert, and (3) the testimony assists the trier
             of fact, through the application of scientific, technical, or
             specialized expertise, to understand the evidence or to
             determine a fact in issue.

Frazier, 387 F.3d at 1260 (11th Cir. 2004) (quoting City of Tuscaloosa v. Harcros

Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1990)), accord, Haney v. Eaton Electrical,

Inc., 528 F. Supp. 1262, 1266 (N.D. Ala. 2007)).

      Once a court has deemed a particular expert to be qualified, the inquiry turns

to the process used by the witness in forming his expert opinion, which must be

sufficiently reliable under Daubert and its progeny. See Quiet Tech DC-8, Inc. v.

Hurel-Dubois UK Ltd., 326 F.3d 1333, 1342 (11th Cir. 2003). “[I]f the witness is

relying solely or primarily on experience, then the witness must explain how that

experience leads to the conclusion reached, why that experience is a sufficient basis

for the opinion, and how that experience is reliably applied to the facts. The trial

court’s gatekeeping function requires more than simply “taking the expert’s word

for it.” Frazier supra at 1261 (quoting Fed. R. Evid. 702 advisory committee note

(2000))(internal quotations omitted)).

      In Haney, supra, this Court stated:

             The primary focus of a Daubert inquiry is the principles
             and methodology underlying expert opinion testimony,
             not on the conclusions they generate. Id. (citing Daubert,
             509 U.S. at 595, 113 S.Ct. 2786). However, testimony
             based solely on the experience of the expert is not
                                            5
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 6 of 30




            admissible. Rider v. Sandoz Pharm. Corp., 295 F.3d 1194,
            1197 (11th Cir.2002) (citing Kumho Tire Co., Ltd. v.
            Carmichael, 526 U.S. 137, 157, 119 S.Ct. 1167, 143
            L.Ed.2d 238 (1999)). The trial court must be sure the
            expert “employs in the courtroom the same level of
            intellectual rigor that characterizes the practice of an
            expert in the relevant field.” Id. Accordingly, the
            proponent of the testimony does not have the burden of
            proving that the testimony is scientifically correct, but that
            by a preponderance of the evidence, it is reliable. Allison,
            184 F.3d at 1312; see also Joiner, 522 U.S. at 146, 118
            S.Ct. 512 (“[C]onclusions and methodology are not
            entirely distinct from one another. Trained experts
            commonly extrapolate from existing data. But nothing in
            either Daubert or the Federal Rules of Evidence requires
            a district court to admit opinion evidence that is connected
            to existing data only by the ipse dixit of the expert. A court
            may conclude that there is simply too great an analytical
            gap between the data and the opinion proffered.”);
            Daubert, 509 U.S. at 589–90, 113 S.Ct. 2786 (Rule 703
            requires that the subject of an expert’s testimony must be
            “scientific knowledge” and “knowledge” connotes more
            than a subjective belief or unsupported speculation; any
            inference or assertion must be derived by the scientific
            method to qualify as “scientific knowledge.”). This
            scientifically valid connection between the opinion and the
            facts has also been called “analytical fit.” Rider, 295 F.3d
            at 1197.

            Daubert also requires a special inquiry into relevance,
            calling on the trial court to ensure that expert testimony
            logically advances a material aspect of the proposing
            party’s case. Allison, 184 F.3d at 1312 (citing Daubert,
            509 U.S. at 591, 113 S.Ct. 2786). There must be a valid
            scientific connection between the testimony and the
            disputed facts in the case. Id.

      As this Court also stated in Day, LLC. v. Plantation Pipe Company, 315 F.

Supp 3rd 1219, 1227-1228 (N.D. Ala. 2018).
                                          6
       Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 7 of 30




             “Merely demonstrating that an expert has experience,
             however, does not automatically render every opinion and
             statement by that expert reliable.” Hendrix ex rel. G.P. v.
             Evenflo Co., 609 F.3d 1183, 1201 (11th Cir. 2010). The
             Advisory Committee Notes to Rule 702 state:
             If the witness is relying solely or primarily on experience,
             then the witness must explain how that experience leads to
             the conclusion reached, why that experience is a sufficient
             basis for the opinion, and how that experience is reliably
             applied to the facts. The trial court’s gatekeeping function
             requires more than simply “taking the expert’s word for
             it.” ... The more subjective and controversial the expert’s
             inquiry, the more likely the testimony should be excluded
             as unreliable.
             Committee Notes on Rules—2000 Amendment (quoting
             Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1319
             (9th Cir. 1995) ).

       Finally, a court may exclude expert testimony if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion, or misleading

the jury. Frazier at 1263; see also Fed. R. Evid. 403. Because “expert testimony may

be assigned talismanic significance in the eyes of lay jurors,” a court “must take care

to weigh the value of such evidence against its potential to mislead or confuse.” Id.

III.   Mr. Smith’s Opinions

       On October 20, 2020 Plaintiffs identified two experts, Heath Smith and Perry

Hopkins, and stated regarding Mr. Smith that:

            Health Smith, IAAI-CFI(V), fire investigator, EFI Global.
            Mr. Smith conducted an investigation into the origin and
            cause of the fire at issue and is expected to provide expert
            testimony in accordance with his report being provided
            contemporaneously with this disclosure. Mr. Smith’s
                                          7
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 8 of 30




            qualifications, trial and deposition testimony for the
            previous four years, and fee schedule are being provided
            with his report.

      Expert disclosures previously marked as Exhibit 3 to Mr. Smith’s deposition,

and filed herewith as Exhibit D-1, along with LiftOne’s evidentiary submission.

      Plaintiffs also provided LiftOne with Mr. Smith’s report, previously marked

as Exhibit 4 to Mr. Smith’s deposition and file herewith as Exhibit D-2, along with

LiftOne’s evidentiary submission.

      In pertinent part, that report states:

             Summary of Conclusions

             •    The fire originated inside the engine compartment of
                  a 2014 Hyster Fortis 120 lift truck operating inside
                  the commercial structure.
             •    The first fuel ignited was paper debris/dust.
             •    The ignition source was the engine manifold on the
                  right side of the machine’s engine compartment.
             •    The ignition sequence was determined to be the
                  heat sink of the engine exhaust components upon
                  parking the lift truck reaching sufficient
                  temperature to ignite the thermally thin paper
                  debris/dust accumulated on the engine manifold.
                  (emphasis added)

             Fire Cause Analysis

                     The analysis of a fire to determine cause involves
                     consideration of the factors necessary for the fire to
                     occur. These factors include an examination of
                     potential ignition sources, potential fuels, and the
                     circumstances that allowed those factors to come
                     together and start the fire.

                                               8
Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 9 of 30




            The following potential sources of ignition were
            identified and analyzed:

            1. Open flame propagation from an intake system
               backfire was evaluated and eliminated as a
               possible ignition scenario due to the involved
               lift truck not being operating at the inception of
               the fire.

            2. Electrical sources were examined and an arc
               severed conductor providing power to the
               starter was discovery (Photos 66-69) and
               remained a possibility until further
               examination was conducted by Mr. Perry
               Hopkins an Electrical Engineer who opined
               that the arc was the result of fire attack as
               opposed to causation.

             3. Hot surface ignition of thermally thin paper in
                the form of dust particulates resulting from
                direct contact with the un-protected engine
                manifold was examined and could not be
                eliminated to any degree of scientific certainty
                as the causation of this fire event. A lift truck
                operating inside a paper mill in which dust
                production is common, often constitutes the
                installation of heat protection devices in the
                form of shielding to prevent thermally thin
                combustibles from contacting the hot surfaces
                of the engine and exhaust system. The lift truck
                involved in this fire had heat protection
                installed on the exhaust however the heat
                protection was not present on the manifold of
                the engine (Photo 71-72) allowing thermally
                thin paper particulates to rest directly on the
                hot surface of the manifold. Exemplar units
                examined in the same setting had the required
                heat protection installed (Photos 120 & 121).
                A motorized vehicle will experience a
                phenomenon referred to as “heat soak”
                                  9
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 10 of 30




                        upon stopping and turning the engine off.
                        Heat soak is the occurrence of increased
                        temperatures      inside      the      engine
                        compartment including an increase in
                        surface temperatures. This occurs as a
                        result of air movement across the engine
                        surfaces stops once the movement of the
                        vehicle stops. Additionally, the cooling fans
                        that provide air movement during operation
                        also cease to operate upon shutdown. The
                        temperatures      inside      the      engine
                        compartment increase gradually for a
                        period of time prior to beginning to
                        decrease. During this time of increased
                        temperatures hot surface ignition of
                        thermally thin combustibles is of greater
                        probability. (emphasis added)


[Exhibit D-2, P. 5-6]

      On November 25, 2020 counsel for LiftOne deposed Mr. Smith. His

deposition is filed herewith as Exhibit D, along with LiftOne’s evidentiary

submission and pertinent portions are referenced herein.

      The problem with Mr. Smith’s proffered testimony is that, although he

purports to employ the “scientific method” in arriving at his opinions, in actuality

there was nothing “scientific” and very little “method” employed. As can be seen by

his report, his theory hinges on his belief that a “heat sink” (“or heat soak”) was

created in the engine compartment of the parked lift truck, causing a rise in

temperature sufficient to ignite debris and dust accumulated on the engine manifold.

      When asked to describe his methodology Mr. Smith stated:
                                        10
Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 11 of 30




      Q.   Okay. If you don't mind, take me through the
           steps that somebody goes through -- and I'm just
           talking about in general as a fire investigator
           -- to – or origin and cause investigator to
           determine, you know, what has caused a fire.
           What's the analysis you do?

      A.   So, we use what's referred to as the scientific
           method in which you recognize the need. So,
           obviously, there was a fire. You define the
           problem, what the fire was. You collect data.
           And then, you analyze that data. And you
           develop hypotheses, and then, you test said
           hypotheses. And then, you select a final
           hypothesis from your testing.

      Q.   Okay. So, what you stated in here under
           analysis, is that what you would consider to be a
           hypothesis?

      A.   Well, you -- just like in a – in a scientific
           experiment, you develop multiple hypotheses, and
           then, you work to disprove those hypotheses. When
           you get to the point that you have one that cannot be
           disproven, then, that is your final conclusion.

      Q.   Okay. So, you start with a working hypothesis, I
           guess. You might have several as to what caused
           the fire --

      A.   Sure.

      Q.   correct? All right. Did you start with several
           hypotheses as to what could have caused this
           fire?

      A.   After reviewing John Neil's documents, there
           was two hypotheses that remained, that required



                                 11
           Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 12 of 30




                              further analysis, and thus, why we brought the
                              electrical engineer in, to analyze one of those. 2

                     Q.       Okay. What were those two hypotheses?

                     A.       So, the first was the possibility of paper dust
                              being ignited by the hot surface of the
                              manifold.

                     Q.       Okay.

                     A.       The second hypothesis was an electrical arc was
                              identified on a conductor going to the starter of
                              this machine. And the electrical engineer was
                              brought in to determine or to opine as to whether
                              or not that electrical arc was causation versus
                              fire attack. (emphasis added)

[Smith depo. P. 154, 15 – P. 157, L4].

           Mr. Smith is not an engineer. Consequently, in order to try and eliminate the

second hypotheses (that an arc caused the fire), he relied on conclusions of an

engineer, Perry A. Hopkins.

       IV.      Mr. Hopkins’ Opinions

           Regarding Mr. Hopkins, Plaintiffs’ expert disclosures stated:

           Perry a. Hopkins, P.E., Engineering Systems, Inc. Mr.
           Hopkins conducted an engineering investigation into the fire
           at issue and is expected to provide expert testimony in
           accordance       with     his     report    being     provided
           contemporaneously with this disclosure. Mr. Hopkins’
           qualifications, trial and deposition testimony for the previous
           four years, and fee schedule are being provided with his
           report. (emphasis added)

2
    John Neil is the previous fire investigator hired by TIC.

                                                                12
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 13 of 30




[Exhibit D-1 P. 2].

      In turn, Mr. Hopkins’ report stated:

      Analysis

      The main electrical positive battery cable was routed from
      the positive terminal of the battery along the right side of the
      engine area and terminated at the starter solenoid located at
      the lower rear portion of the engine. An electrical arcing
      event was present between the positive battery cable and the
      b rack that supported the cable at the rear portion of the
      engine.

      Based on the inspection of the exemplar lift, the positive
      battery cable consisted of a single stranded conductor that
      was contained within an outer wire loom tubing along the
      entire length of the cable. The positive battery cable was
      secured to the bracket by means of electrical tape where the
      electrical activity was observed on the subject unit.

      A search of the National Highway Traffic Safety
      Administration (NHTSA) website was conducted for any
      recalls or technical service bulletins (TSB) for a Hyster lift of
      this make and model. There were no recalls or TSBs for this
      make and model and in particular, no issues with the
      securing of the positive battery cable to the bracket or any
      other electrical issues.

      The fire initially attacked the lift’s positive batter cable by
      first melting the outer wire loom of the battery cabled. As the
      fire attack continued, the battery cable’s insulation began to
      melt and char. Eventually, the battery cable’s insulation was
      compromised and a conductive path between the battery
      cable and the ground bracket caused the electrical arcing
      event. Therefore, the electrical arcing event was a result of
      the fire and not the cause of the fire.



                                        13
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 14 of 30




      Conclusions

      The following conclusions have been made to a reasonable
      degree of engineering certainty and are based on the
      information provided, the visual examination, and
      engineering analysis performed to date. ESI reserves the
      right to amend these conclusions if new information is
      learned or made available.

      As a result of my electrical investigation, the following was
      determined:

                • The loss is not the result of an electrical arcing
                  event and is not electrical in nature. (emphasis
                  added)

[Exhibit E-1 P. 1-2].

      On December 3, 2020 Liftone’s counsel deposed Mr. Hopkins. Unlike Mr.

Smith, Mr. Hopkins does not claim to be a fire origin and cause expert, [Hopkins P.

37, L8-23] and expresses no opinion on the cause or origin of the subject fire.

[Hopkins P. 38, L1-22]. In this case he was only asked by Smith to look at the

electrical system of the lift truck. [Hopkins P. 32, L4-011]. He inspected the subject

lift truck and an exemplar lift truck. His inspection of the subject lift truck revealed

evidence of arcing on the battery cable where it was attached to a bracket near the

starter. [Hopkins P. 54, L12 – P. 73, L4]. However, he could not determine what

caused the arc to occur. [Hopkins P. 74, L17]. For this reason he wanted to examine

an exemplar lift truck to see if that would help him determine what caused the fire

[Hopkins P. 74, L8-19; P. 45, L13-23, P. 46, L1-4]. [Hopkins P. 83, L10-17]. These

                                          14
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 15 of 30




two inspections were the most significant things as far as formulating his opinions.

[Hopkins P. 45, L13-23; P. 46, L1-4]. However, even after inspecting the exemplar,

he still could not make a determination as to the cause. [Hopkins P. 83, L10-17]. To

attempt to reach a conclusion, he reviewed the service history of the subject lift truck

and Hyster documents regarding recalls. [Hopkins P. 78, L16 – P. 80, L21; P. 81,

L23 – P. 82, L22]. Those documents simply showed no recalls of similar battery

cables and no service work performed on the subject battery cable. Id. From this,

Mr. Hopkins somehow concluded the arc did not cause the fire, but that the arc

occurred when fire attacked the battery cable. In essence, Mr. Hopkins’ conclusion

is that the battery cable did not cause this arc because, as far as he knows, no such

arcs have occurred before. However, both Alabama State Courts and Federal Courts

have long recognized that evidence of the occurrence or non-occurrence of accidents

to others at other times is only even admissible if the condition of the place or thing

at such other times was substantially the same as the condition existing at the time

of the accident in the subject suit. McDonald’s Corp. v. Grisson, 402 So.2d 953, 955

(Ala. 1982); see also Pittman v. Littlefield, 438 F.2d 659, 662 (1st cir. 1971). citing.

      Howe v. Jameson, 91 N.H. 55, 13 A.,2d 471 (1940) (by
      implication); Canney v. Rochester Agricultural & Mechanical
      Association, 76 N.H. 60, 79 A. 517 (1911); accord, Chesapeake
      & O. Ry. v. Newman, 243 F.2d 804, 813 (6th Cir. 1957); Wray v.
      Fairfield Amusement Co., 126 Conn. 221, 225-226, 10 A.2d 600,
      603 (1940). See generally Annot., 31 A.L.R.2d 190, 220-226
      (1953).


                                           15
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 16 of 30




      Here, there has been no showing of substantial similarity, so the non-

occurrence of similar arcs should not be considered and, therefore, should not be

relied upon by Mr. Hopkins in formulating his opinions.

      In addition, Mr. Hopkins cannot eliminate the possibility that the battery cable

had an inherent defect that existed from the time it left Hyster’s factory. He stated:

             Q.     Okay. So, what additional information did you need
                    to determine that, in your opinion, this short was
                    caused by the attack of fire rather than a short that
                    caused the fire?

             A.     What was the service history on the -- on the unit –

             Q.     Okay.

             A.      -- as well as were there any other recalls issued by
                    Hyster on these particular units that would indicate
                    they have an issue with the routing of that cable.

             Q.     Okay. What about the service history caused you to
                    formulate your opinion that this wire was attacked
                    by the fire?

             A.     That there wasn't a replacement of the cable as a
                    result of the first fire.

             Q.     Okay. Does that presuppose that there was no defect
                    in that cable when that piece of equipment came
                    from the factory?

             A.     Correct.

             Q.     Is there any way to determine whether there was any
                    defect in that cable when the piece of equipment
                    came from Hyster's factory?


                                          16
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 17 of 30




             A.    Given that it had been used for as long as it had and
                   the history of it, I would say that there was no defect
                   in it.

             Q.    Okay. So, really just the fact that they had not had a
                   fire before indicates to you that the fire was not
                   caused by some defect in the cable, correct?

             A.    In the time frame, yes, sir.

             Q.    Can you -- is there any way to absolutely rule out
                   the possibility of a defect in the cable?

             A.    No. That was considered as a possibility.

             Q.    But do you consider that to be probable?

             A.    It was a possibility.

             Q.    Okay. Is it a possibility that even today, you could
                   rule out?

             A.    It's a possibility.

[Hopkins P. 80, L2 – P. 81, L22]

This is not the kind of analysis Daubert contemplates. Mr. Hopkins’ conclusions are

exactly the type of ipse dixit opinions this Court rejected in Haney supra., because

they are completely devoid of intellectual rigor. Not only is there an analytical gap

in his data, there is no data, certainly no data creating a scientifically valid

connection between the facts he observed and his opinions. Therefore, there is no

“analytical fit” and Mr. Hopkins’ opinions fall into the category of subjective belief

and unsupported speculation based on shaky inferences.


                                           17
           Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 18 of 30




           While a properly qualified expert witness may rely on the opinions of experts

in a particular field, the opinions relied upon must also be reliable and one expert

may not blindly repeat or adopt the findings of another expert without investigating

them. Such blind reliance demonstrates flawed methodology under Daubert. See

Hendrix v. Evenflo Company, Inc., 255 F.R.D. 568 (N.D. Fla. 2009). (citing footnote

75.). See also Rudd v. General Motors Corporation, 127 F.Supp. 2d 1330 (M.D. Ala.

2001), (citing footnote 5 Fed.R.Evid. 702 advisory committee notes, 2000

amendment).

           As shown, the opinion of Mr. Hopkins is not reliable but is mere supposition,

based upon the absence of similar arcs. Since Mr. Hopkins’ opinions in this case are

not reliable, Mr. Smith cannot rely upon them in excluding the battery cable as the

possible cause of this fire.3 This is especially true where he has disregarded the

opinion of the Tuscaloosa Fire Department that the fire’s cause was “undetermined,”

[Smith P. 127, L7 – P. 128, L10] and Dixie’s belief that a previous fire in the same

lift truck had been caused by the presence of heat shields, not from their absence.

[Smith P. 135, L8 – P. 137, L14]. In addition, he relied on the video, even though he

admits the missing twelve minutes would be helpful. [Smith P. 172, L19 – P. 175,

L17]. Neither he nor Mr. Hopkins should be allowed to selectively disregard such

facts while wholly relying on others.


3
    Assuming, for the sake of argument that Mr. Smith is even qualified.

                                                          18
        Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 19 of 30




        Similarly, Mr. Smith cannot rely on his own methodology to determine that

the fire was caused by a heat sink (or soak) causing a temperature rise that allegedly

caused paper and dust to ignite, because he lacks sufficient knowledge and failed to

employ his own methodology, which requires testing, to enable him to make that

determination.

        First, Mr. Smith does not know and cannot determine the amount of dust that

was in the engine compartment at the time of the fire. [Smith P. 172, L19 – P. 173,

L6], and does not know the temperature inside the engine compartment on the day

in question. [Smith P. 198, L23 – P. 199, L6]. Furthermore, he does not know the

ignition temperature of such dust and debris [Smith P. 139, L1-L19]4, or whether the

buildup of dust and debris on a heat shield can cause a fire. [Smith P.137, L15 – P.

138, L3], Mr. Smith made no effort to do any testing to replicate his theory that the

ignition of dust and debris caused the fire. He testified:

                 Q.       Okay. Were you able to determine whether, in fact, dust buildup
                          on a heat shield can cause a fire?

                 A.        I haven't done any testing to that effect, no.

                 Q.       Yeah. Have you done any testing at all in this case?

                 A.       Me personally, as far as me physically doing testing, no. I've
                          relied on other sources of testing that have been completed in
                          scientific experiments and that sort of thing. But me physically,
                          no.

4
 Although Mr. smith makes vague references to written material supporting his opinions, he could not quote it
specifically and it is not contained in his report or provided with his file material.

                                                        19
     Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 20 of 30




            Q.    Okay. Tell me about that testing. What kind of testing are you
                  talking about?

            A.    Well, there's -- there's – for example, there's a book entitled The
                  Ignition Handbook that Vincent Babrauskas, I believe is how you
                  pronounce the last name, has gone through. And, I guess, this
                  guy, basically, was a -- he just liked burning stuff to see what
                  temperatures things burn at. And he's documented in that book
                  ignition temperatures and that sort of thing of various products
                  and that sort of thing.

            Q.    Okay. Did he do an analysis of the ignition temperatures of paper
                  dust and debris?

            A.    There are -- there are some paper products. But as far as physical,
                  actual dust, there isn't any direct reference to that, no.

            Q.     Okay. So, as you sit here today, do you know what the ignition
                  temperature would be for dust or paper dust or debris in a
                  forklift?

            A.     I can't put an exact quantifiable number on it, no. But I can say
                  that, obviously, dust and any particulate matter being thermally
                  thin is more susceptible to ignition than solid materials.

            Q.    And would I be right that the -- whatever the ignition temperature
                  is would be the same whether that dust and debris is on the
                  manifold, collected on the manifold of the lift truck, or collected
                  on the heat shield of the lift truck if it's -- in other words, if it's
                  going to catch fire, it's going to take the same temperature to
                  make it catch fire; is that a fair statement?

            A.    Yes. That's correct.

[Smith P. 137, L15 – P. 140, L2].

                  Q.     And you have not done any testing to see whether you
                         could replicate the cause of this fire, correct?

                                         20
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 21 of 30




            A.    No, I haven't.

            Q.    You haven't taken, for instance, a forklift and
                  run it for an hour and a half or whatever this
                  forklift was run prior to this fire to see
                  whether the paper dust and debris would
                  combust, have you?

            A.    I haven't, no. But, I mean, again, it's a -- it's a
                  thermally thin item in direct contact with a hot
                  surface that is known to cause sufficient enough
                  temperatures to ignite thermally thin items.

            Q.    All right. And you haven't done any testing to
                  see whether this fire could have been caused
                  by a propane leak, correct?

            A.    I haven't, other than the review of the
                  documentation that was done by John Neil in
                  photographing the components of the fuel system.

[Smith P. 168, L23 – P. 169, L20].

            Q.    So, do you have any idea if you've been able to
                  determine -- and you've already expressed your
                  opinion that this fire was caused by a combustion of
                  paper dust and debris. Have you made any
                  determination as to how much paper dust and debris
                  was on -- was in this engine compartment at the time
                  of the fire?

            A.    No. There's no way to quantify that because of the
                  consumption of that material.

            Q.    Yeah. And would you agree with me that it would
                  have to have been a significant amount of dust and
                  debris to have, after it ignited, propagated into a
                  fire big enough to get to that propane tank to cause
                  it to explode?


                                       21
Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 22 of 30




      MR. SMITH: Objection to form.

      Q.   (BY MR. ASH) Do you agree with that?

      A.   Define significant.

      Q.   Well, it's got to be enough that either the dust and
           debris produces enough fire and enough heat
           to get to that propane tank or it produces
           enough fire to cause things like the seat of the
           forklift – the other component parts to catch fire to
           then propagate that fire and that heat to the
           propane tank; would you agree with that?

      A.   Well, you've got -- you've got a bunch of other fuel
           packages inside that engine compartment in the
           form of      plastics, in the form of rubbers, and
           things of that nature that once a -- all it takes is
           a small fire to begin to cause the consumption of
           those other materials that, then, the fire grows.
           And, ultimately, yes, it gets to the propane tank
           and results in the BLEVE that we witnessed on
           the video.

      Q.   Well, don't you think -- so, again, you're talking
           about -- you need to know how long the fire
           burned in order to make a determination, a
           conclusive determination, in your opinion, as to
           what caused the fire? wouldn't you need that?

      A.   No. I don't -- I don't think you necessarily have to
           know how long.

      Q.   Well, it would help.

      A.   You know, you have to -- well, sure, any additional
           data would help.

      Q.   Okay.


                                  22
     Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 23 of 30




            A.    But --

            Q.    We talked about –

            A.     -- you don't have to know the length of time that a
                  fire burns in order to determine the origin and
                  cause.

            Q.    Okay. Well, we talked about the video a little while
                  ago having a twelve- minute gap. That twelve-
                  minute gap occurs just as this fire is beginning,
                  doesn't it?

            A.    The video that I've seen shows the fire once it has
                  penetrated the seat pan and is coming from the
                  engine compartment up the lift truck, yes.

            Q.    We don't know how long that fire had been burning
                  at the time we first see the fire on this video; is that
                  right?

            A.    Do not, no.

[Smith P. 172, L19 – P. 175, L17].

            Q.    When you're talking about heat sink and in the
                  subject lift truck, have you made any
                  determination as to how high the temperature
                  rose as a result of heat sink in the subject lift
                  truck on the day of the fire?

            A.    No.

            Q.    Is there any way to determine that?

            A.    Not on the exact lift truck, no. I mean, you could
                  take an exemplar truck and put some
                  thermocouples on it and do some testing. But
                  even -- still, even though it's the same exact model
                  engine, same exact everything, there are
                                         23
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 24 of 30




                   variations that could cause that temperature to vary
                   from truck to truck. So, there's no way to know on
                   our loss vehicle what that temperature actually
                   increased to.

            Q.     Well, if you don't know what the increased
                   temperature went to, how do you know that it got
                   so high that it ignited this paper dust and debris?

            A.     Well, because just off of standard operating
                   temperatures alone are significant enough to cause
                   that type of ignition. And so, when you stop the
                   truck and it goes through heat sink, even      with it
                   stopped, you've got the capability of that paper dust
                   being ignited. But, then, you add to it the increased
                   temperature as a result of heat sink, and it only
                   makes that possibility that much greater.

            Q.     Is there anywhere I can find literature that talks
                   about heat sink?

            A.     I'm sure there is.

            Q.     Did you site any of it in your report?

            A.     I did not, no.

            Q.     Let me ask this: You said – if I understand what you
                   testified to a minute ago, you said there would have
                   been enough heat -- you don't know exactly what
                   the temperature would have been, but there would
                   have been enough heat generated the day of this fire
                   in this heat sink phenomenon to have combusted
                   this undetermined amount of paper and paper dust,
                   correct?

            A.     That's correct.

[Smith P. 199, L23 – P. 201, L2].


                                         24
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 25 of 30




Therefore, Mr. Smith has not followed his own protocol, requiring testing, and has

no scientific basis for his conclusion. Like those of Mr. Hopkins, Mr. Smith’s

opinions are subjective, unsupported, speculative “ipse dixit,” based on nothing but

shaky inferences. Essentially, he is asking this Court to “take him at his word” based

on his experience alone. However, this too is problematic, since his experience and

qualifications to render his opinions are virtually non-existent.

      According to his resume, Mr. Smith worked from 2005 to 2018 as a

firefighter/EMT, Assistant Fire Marshall, and eventually Fire Chief with the

municipalities of Anniston, Lincoln, Gadsden and Argo, Alabama, respectively.

[Smith P. 30, L13 – P. 38, L3]. Mr. Smith holds an undergraduate degree and

Master’s degree from Columbia Southern University, in “Fire Administration” and

Business Administration, with a concentration in Public Administration, (both of

which indirectly dealt with firefighting) and both of which he completed “on line”

in three and a half years, while working as a firefighter in Gadsden, Alabama. [Smith

P. 40, L11 – P. 42, L8]. His first involvement with fire investigation was while

working in Gadsden from 2017-2018. In 2018 he began working for EFI Global as

a Fire Investigator. He has previously given depositions in only two cases neither

involving a lift truck, and has never given in court testimony. He has previously

inspected only one other lift truck during the course of investigating a fire. In that

case, a warehouse fire, the lift truck was almost completely consumed and no cause


                                          25
             Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 26 of 30




of the fire was ever determined. [Smith P. 13, L1 – P. 15, L12]. Therefore, he has no

experience that qualifies him to opine as to what caused the fire in the subject lift

truck and he has done no testing to seek to determine the cause.

             The Eleventh Circuit Court of Appeals decision in United Fire and Casualty

Company v. Whirlpool 704 F3d 1338 (11th Cir. 2013), is instructive here. That case,

as with the present one, was brought by an insurance subrogee but involved a fire in

a clothes dryer rather than a lift truck. There, as here, Plaintiff proffered the

testimony of two experts. Unlike here, however, both experts were engineers. The

first expert, Mr. Arms, sought to determine both the cause and origin of the fire. The

District Court excluded his testimony as to both. Although the Court of Appeals

reversed the District Court’s decision excluding his testimony regarding the origin,

it affirmed The District Court’s decision as to the cause, noting Mr. Arms reached

this conclusion (that a fault in a wire sticking to an exhaust tube was the cause)

without testing any exemplars to determine the plausibility of his theory. Id. at 1340.

Here, Smith is in the same position as Mr. Arms, having done no testing to determine

the cause of the subject fire5 and for the same reason his testimony and report should

be disallowed.

             As here, the second expert in United Fire and Casualty, supra., Mr. Clarke,

was not proffered as a cause and origin expert, but was retained simply to determine


5
    The origin, in or about the engine compartment, is not in dispute

                                                                        26
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 27 of 30




the temperature the metal exhaust tube reached during the fire. In finding that the

District Court had improperly excluded his testimony, the Court of Appeals noted

that Mr. Clarke had used his advanced degree and advanced training in metallurgy

and had used several metallurgy tools, including an electron microscope, to analyze

the microstructural properties of the metal tube and that his specialized knowledge,

including familiarity with the temperatures at which different metals melt and the

microstructural properties of metal that has been exposed to high temperatures. Id at

1342-1343. Unlike Mr. Clarke, Mr. Hopkins has conducted no microscopic or other

scientific examination of the subject battery cable to determine if its properties are

consistent with having arced and caused the fire or having arced as a result of it. In

fact, he admits that his cursory examination of the battery cable did not allow him to

make such a determination. For these reasons, both Hopkins and Smith’s opinions

should be excluded

      In short, Mr. Smith and Mr. Hopkins have totally failed to meet the

requirements of Daubert and its progeny. Allowing them to testify or their reports

to be admitted, would result in exactly the unfair, misleading, and confusing

testimony that Daubert seeks to prevent. Moreover, the prejudicial effect of such

evidence would far outweigh it probative value. For the aforesaid reasons, the

testimony and reports of Mr. Smith and Mr. Hopkins should be excluded.

                                  CONCLUSION


                                         27
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 28 of 30




      Based upon the foregoing, LiftOne moves this Honorable Court to exclude

the testimony and reports of Plaintiff’s experts, Heath Smith and Perry A. Hopkins.

                                      Respectfully submitted,

                                      s/C. Jeffery Ash
                                      C. Jeffery Ash
                                      (ASB-9502-A58C; ASH004)
                                      Attorney for Defendant
                                      Porterfield, Harper, Mills, Motlow &
                                      Ireland, P.A.
                                      22 Inverness Center Parkway,
                                      Suite 600
                                      Telephone: (205) 980-5000
                                      Email: cja@phm-law.com




                                        28
       Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 29 of 30




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

JOSHUA HOUSLEY and TRANSPORTATION )
INSURANCE COMPANY, as subrogee of Dixie )
Pulp & Paper, Inc.,                     )
                                        )
     Plaintiffs,                        )                   CIVIL ACTION NO.:
                                        )                   720-CV-00010-LSC
v.                                      )
                                        )
LIFTONE, LLC.,                          )
                                        )
     Defendant.                         )

                          CERTIFICATE OF SERVICE

       I hereby certify that on this, the 1st day of March 2021, I electronically filed

the foregoing using AlaFile system, which will send electronic notification of such

filing to:

Justin L. Smith
Attorney for Joshua Housley
Cross & Smith, LLC
907 17th Avenue
Tuscaloosa, AL 35401
justin@crossandsmith.com

John W. Scott
Kara Deal Gamble
Attorneys for Transportation Ins. Co.
Scott Dukes & Geisler, PC
211 Twenty Second Street North
Birmingham, AL 35203
jscott@scottdukeslaw.com
kgamble@scottdukeslaw.com


                                          29
      Case 7:20-cv-00010-LSC Document 20-1 Filed 03/01/21 Page 30 of 30




Davis M. Bessho
Attorney for Transportation Ins. Co.
Cozen O’Connor
The Promenade, Suite 400
1230 Peachtree Street N.E.
Atlanta, GA 30309
dbessho@cozen.com

                                       /s C. Jeffery Ash
                                       OF COUNSEL




                                         30
